Citation Nr: 9931764	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  98-08 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the cervical spine at C5-C6, claimed as nerve 
problems in the neck.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
January 1969 to February 1971.  His service included duty in 
the Republic of Vietnam.

In March 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, denied the 
veteran's claim for service connection for degenerative disc 
disease of the cervical spine at C5-C6, claimed as nerve 
problems in the neck.  The veteran timely appealed to the 
Board of Veterans' Appeals (Board).  The veteran perfected 
his appeal through the submission of VA Form 9, on which he 
requested a hearing before a local VA official (RO hearing).  
The veteran testified before a VA Hearing Officer on August 
31, 1998.  The veteran's claim is now before the Board for 
resolution.


REMAND

A review of the claims file indicates that additional 
development of the record.  

The veteran alleges that he was diagnosed with a pinched 
nerve while serving on active duty in Vietnam in 1969.  
During his August 21, 1998 hearing, he indicated that he 
carried a very heavy rucksack on one occasion while serving 
in Vietnam in 1969.  The veteran testified that as a result 
of carrying this heavy load he experienced temporary 
paralysis and numbness in his left arm.  He stated that he 
was diagnosed with a pinched nerve, and that he regained 
feeling and dexterity in his arm the next day.  The veteran 
indicated that he sought treatment for similar symptoms 
involving his right arm at the VA Medical Center in Norfolk, 
Virginia.  He did not provide the dates of treatment, but 
indicated that his arm was placed in a splint that he wore 
for three weeks.  The veteran reported that the diagnosis 
from this examination was again that of a pinched nerve.  
Although the veteran has submitted records of VA outpatient 
treatment for neck and shoulder pain from the VAMC Northport, 
New York, no medical records from the Norfolk VAMC are not of 
record in this case, nor is there a statement from the 
Norfolk VAMC documenting that no such treatment records 
exist.  

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Consequently, before the Board can address the issue on 
appeal, the RO should obtain any such outstanding treatment 
records, especially since they might contain diagnostic 
studies and other conclusions that might be determinative in 
the disposition of this claim.

Accordingly, this case is hereby remanded to the RO for the 
following action:  

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment for the veteran's 
cervical spine disability from the VAMCs 
in Northport and Norfolk, as well as any 
other facility identified by the veteran.  
If any requested records are not 
available, that fact should clearly be 
documented in the claims file.  

2.  Upon completion of the above 
development, and
after undertaking and completing any 
additional development deemed warranted 
by the record, the RO should readjudicate 
the veteran's claim for service 
connection for degenerative disc disease 
of the cervical spine at C5-C6, claimed 
as nerve problems in the neck, in light 
of any additional evidence obtained.  The 
RO must provide adequate reasons and 
bases for its decision, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in this REMAND.

3.  If the claim is not granted to the 
veteran's satisfaction, he and his 
representative must be furnished a 
supplemental statement of the case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
thereto, before the case is returned to 
the Board for further appellate 
consideration.


The purpose of this REMAND is to accomplish additional 
development and adjudication, and it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The appellant need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame. The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Sate. 4645, 4658 
(1994), 38  U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedural 
Manual, M21-1, Part 






IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


